Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
2.	Claims 1, 4-10, 14-20, and 39-48 are all the claims.
3.	Claims 1, 4-10, 14-20, and 39-48 are amended and Claims 3, 11-12, 21-22, 25, and 49-52 are canceled in the Response of 12/11/2020.
4.	Claims 1, 4-10, 14-20, and 39-48 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 12/11/2020 has been considered and entered. The initialed and signed 1449 form is attached.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 12, 21-22, and 29-38 because of informalities is moot for canceled Claims 12, 21-22 and 29-38.  
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 
	a) Applicants have amended generic Claim 1 to more clearly set forth the inventive structure as follows:

    PNG
    media_image1.png
    393
    547
    media_image1.png
    Greyscale


Applicants have replaced the phrase “binding molecule” with “bivalent antibody construct” as can be identified and supported throughout the specification.

b) Applicants have deleted the functional language in the claims for “interactions” and “associations.”

c) Applicants have amended the claims to replace the reference to “orthogonal mutations” with “complementary modifications selected from mutations that generate engineered disulfide bridges, knob-in-hole mutations, and charge-pair mutations.”

a) Applicants have amended the claims to clarify what each of the alphabet nomenclature refers to as follows:

    PNG
    media_image2.png
    205
    766
    media_image2.png
    Greyscale

	b) Applicants have amended Claims 14-20 to clarify the phrase the “different sequences” by identifying those changes occurring in the B and G domains.

c) Applicants have amended Claim 1 and from which Claim 47 depends to insert the language for a CL domain to bring the claims into compliance for antecedent basis.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	The rejection of Claims 1, 4-10, 14-20, and 39-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	The claims have been amended to the extent that a generic interpretation under the BRI standard is that the antibody construct reads on the following bivalent, two-armed antibody:	

    PNG
    media_image1.png
    393
    547
    media_image1.png
    Greyscale
, where the E (CH3E) and K (CH3K) domains are different from one another and the B (CH3B) and G (CH3G) differ from each other by encompassing complementary modifications such as would be found in engineered disulfide bridges, KiH mutations and charge-pair mutations.
a) Applicant is not claiming antibody constructs by function, merely by reference to the antigen to which they bind, a claim approach that is today foreclosed by the written description cases cited by the Examiner. Instead, Applicant is claiming antibody constructs entirely by structure, and the structure as claimed is intentionally agnostic with respect to the antigen to be bound.
Response to Arguments
Applicants have introduced subject matter for the structures defined herein as the E (CH3E) and K (CH3K) domains being “different from one another” and the B (CH3B) and G (CH3G) being “different from one another.” Applicants have provided no showing how to prevent the mispairing or incomplete assembly/pairing of any of these four (4) CH3 domains with the vague and indefinite language used to describe the corresponding domains in generic Claim 1.  This is especially more disconcerting when Claim 4 identifies complementary modifications to each of B and G being selected from mutations that generate engineered disulfide bridges, knob-in-hole mutations, and charge-pair mutations whist Claim 14 identifies the same complementary modifications to each of E and K. Accordingly, and absent a showing to the contrary the B/G CH3 could potentially mispair with the E/K CH3 when each of both sets comprised disulfide bridges, knob-in-hole mutations, or charge-pair mutations. Applicants have not provided the claims any technical mechanism or means that would reduce or eliminate any such mispairing between any 2 of the 4 CH3 domains. 
b) Applicants analogy of an antibody construct to a vehicle is non-analogous and unclear on its face. The antibody may not recite, per se, a functional binding activity but assembly is predicated on CH3 dimerization which should discriminate between the B/G CH3 and the E/K CH3. Still further, the pharmaceutical composition in Claim 48 implies some functional aspect of the construct that would be inherent to the extent of its being related to a medicinal drug.
The rejection is maintained.

New Grounds for Objection
Specification
9.	The abstract of the disclosure is objected to because of its failure to describe the invention.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).





New Grounds for Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 1, 4-10, 14-20, 41-44, and 47-48 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wozniak-Knopp et al (US 20180016354; filed 12/4/2015).
	Applicants have amended the claims to recite the generic structure for the antibody construct as follows:

    PNG
    media_image1.png
    393
    547
    media_image1.png
    Greyscale
. The claimed invention is prima facie obvious in view of Wozniak-Knopp.
	Wozniak-Knopp teaches examples generic bivalent, CH3 domain-exchanged antibodies as follows:

    PNG
    media_image3.png
    330
    587
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    317
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    325
    556
    media_image5.png
    Greyscale
The preceding examples reflect what is shown in generic Claim 1 and for those modification made to the CH3-CH3 domain exchange having KIH or charge-pair mutations (Claim 4-10). The preceding examples reflect what is shown in generic Claim 1 and for those modification made to the CH3 Fc domains having KIH or charge-pair mutations (Claim 14-20). Wozniak-Knopp teaches introducing disulfide bridges into the CH3 domains [0090].
	Wozniak-Knopp teaches humanized antibodies [0071, 0261]; IgG and IgG1 isotypes [0031]; and kappa light chains [0006].
	The ordinary artisan would have been motivated to produce the instant claimed antibody construct where the reference taught the essential structure using CH3-CH3 dimer pairing in order to allow proper and improved pairing of the immunoglobulin chains or domains, where any of the CH3 mutations could be employed, e.g. the knobs-into-holes technology, 15the SEED technology, charge repulsion technology, disulfide linkage or the cross-mAb  technology in order to reduce the amount of not correctly associated molecules. To use a format that was reduced to practice by the reference itself along with the multitude of exemplars and the multitude of CH3 domain modifications, the ordinary artisan would have been reasonably assured of success.
Conclusion
11.	No claims are allowed.
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643